Citation Nr: 0840560	
Decision Date: 11/25/08    Archive Date: 12/03/08

DOCKET NO.  05-37 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

1.  Entitlement to an increased rating for right ear hearing 
loss, currently evaluated as 10 percent disabling. 
 
2.  Entitlement to an increased (compensable) rating for 
residuals of right ear mastoidectomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel




INTRODUCTION

The veteran served on active duty from November 1968 to April 
1971.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from rating decisions 
of the VA Regional Office (RO) in St. Louis, Missouri that 
denied an evaluation in excess of 10 percent for right ear 
hearing loss, as well as a compensable rating for residuals 
of right ear mastoidectomy.

Following review of the record, the appeal is addressed in a 
REMAND via the Appeals Management Center (AMC) in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

Review of the record discloses that in correspondence 
received at the Board in November 2008, the veteran requests 
a Travel Board hearing before a Member of the Board.  This 
request has not yet been addressed.  Accordingly, the case is 
REMANDED for the following action:

Schedule the veteran for a Travel 
Board hearing before a Member of 
the Board.  He and his 
representative should be notified 
of the time and date of such and be 
given adequate time to prepare.  
After the hearing is conducted, or 
if the veteran withdraws the 
hearing request or fails to report 
as scheduled, the claims file 
should be returned to the Board in 
accordance with standard appellate 
procedure.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


